Citation Nr: 1723992	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to non-service connected pension benefits for accrued benefits purposes.  


WITNESSES AT HEARING ON APPEAL

Appellant and G. B.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 



INTRODUCTION

The Veteran had active service in the U.S. Navy from December 1944 to June 1946.  He died in November 2011.  The appellant is the Veteran's daughter and estate administrator.  

This matter comes to the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2017, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of file.


FINDING OF FACT

The appellant does not satisfy the statutory definition of "child" under the governing statute to be eligible for the payment of accrued benefits, and payment of accrued benefits to the estate of the Veteran is not authorized by law; the Veteran was not entitled to pension benefits as he had sufficient liquid assets to be consumed for his own maintenance.


CONCLUSION OF LAW

The criteria for entitlement to non-service connected pension benefits for accrued benefits purposes are not met.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2016); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant appeals the denial of entitlement to non-service connected pension benefits for accrued benefits purposes.  For the reasons explained below, the Board finds against the claim.  

The law provides for payment of certain accrued benefits upon death of a beneficiary.  38 U.S.C.A. § 5121 (West 2014).  Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of a veteran, be paid to the living person first listed below: (A) the veteran's spouse; (B) the veteran's children (in equal shares); (C) the veteran's dependent parents (in equal shares).  38 U.S.C.A. §§ 5121(a), 5121(a)(2); 38 C.F.R. § 3.1000(a).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(6). 

Applications for accrued benefits must be filed within one year after the date of death, which has been met in this case.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).  "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(5).

In this case, the appellant requests retroactive non service-connected pension benefits she claims the Veteran was entitled to prior to his death.  Before the Board can address the merits of whether the Veteran was owed non service-connected pension benefits, however, the appellant must establish that she has standing to receive accrued benefits. 

Upon consideration of whether the appellant is eligible to receive benefits under 38 U.S.C.A. § 5121, the Board finds that the appellant has not established standing to receive any accrued benefits.  To that end, the appellant does not contend, nor does the evidence reflect, that she is under the age of 18, that she became permanently incapable of self-support before the age of 18, or that she is under the age of 23 and is pursuing a course of instruction at an educational institution.  Thus, the appellant cannot be deemed an eligible survivor under 38 U.S.C.A. § 5121 because she does not meet the statutory definition of "child" under 38 U.S.C.A. § 101(4)(A) to be eligible for the payment of accrued benefits. 

To the extent that the appellant is acting as administrator on behalf of the estate of the Veteran, the Board notes that in Wilkes v. Principi, the United States Court of Appeals for Veterans Claims (Court) affirmed a Board decision which found that a veteran's estate was not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  Id.  The Court noted that, in an October 1997 advisory opinion, VA General Counsel interpreted that accrued benefits were not payable to the Veteran's estate under this regulation because the estate does not fall within the class of individuals eligible to receive accrued benefits listed within it.  Id. at 240; see also VAOPGCADV 31-91, citing VAOPGCPREC 22-92.  The Court determined, in Wilkes, that the funds at issue in that case were accrued benefits under 38 U.S.C.A. § 5121 and noted that the legislative history of 38 U.S.C.A. §§ 5121 and 5122 reveal that Congress intended that payments directed to a payee after his or her death be payable under 38 U.S.C.A. § 5121 rather than under 38 U.S.C.A. § 5122. Wilkes at 242.  The Court cited the report of the Senate Committee on Veterans' Affairs, stating, "A person may die before receiving his first payment under an approved award covering a retroactive period of entitlement.  Such accrued amounts . . . are payable . . . in accordance with [the predecessor of 38 U.S.C.A. § 5121(a)] to the surviving spouse, child or children, dependent mother or father, or the person who bore the expenses of the last illness and burial."  S. Rep. No. 227 (1953), reprinted in 1953 U.S.C.C.A.N. 1665, 1666.

The Veteran's estate does not fall under any specified category of payees for accrued benefits under 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000(a)(1)-(4).  Therefore, the Board finds that the Veteran's estate is not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  

The Board has also considered whether reimbursement of expenses paid for last sickness and burial is warranted under 38 U.S.C.A. § 5121(a)(6).  This reimbursement is limited to "only so much of the accrued benefits" payable to the Veteran.  The Board notes that the Veteran did not complete an application for non-service connected pension before his death due to an inability to report his income and net worth information.  Assuming arguendo that non-service connected pension benefits may be payable in such a circumstance, the financial information provided by the appellant shows that the Veteran had a monthly income exceeding $3,128.  See Veteran's Application for Compensation and/or Pension received April 2013.  He had liquid assets of approximately $139,000.  Id.  It was reported that his monthly care giver costs were approximately $6,066 which totaled $72,800.  

Pension is payable to veterans of a period of war because of nonservice-connected disability or age. Basic entitlement exists if the veteran: (1) served in the active military, naval or air service for ninety (90) days or more during the period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct, or is 65 years of age or older; and (3) meets the specified net worth requirements and does not have an annual income in excess of the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1513, 1521; 38 C.F.R. §§ 3.3 , 3.23, 3.274.  Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d). 

There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits.  Entitlement to pension will be denied however, when the corpus of a veteran's estate (and that of any spouse) is such that, under all circumstances, including consideration of the annual income of the veteran, his spouse, and any cohabitating children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274(a).  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant except the claimant's dwelling and personal effects.  38 C.F.R. § 3.275(b). 

In determining whether some part of a veteran's estate should be consumed for maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of a member of the family; and potential rate of depletion, including unusual medical expenses for the claimant and the claimant's dependents.  38 C.F.R. § 3.275(d).  A gift of property to someone other than a relative residing in the grantor's household will not be recognized as reducing the corpus of the grantor's estate unless it is clear that the grantor has relinquished all rights of ownership, including the right of control of the property.  38 C.F.R. § 3.276(b).

Here, the Veteran's monthly deficits during his 24 hour care clearly depleted his available liquid assets.  However, at the time of his death, the Veteran still had over $60,000 of liquid assets.  Pension entitlement is based on need and that need does not exist if a claimant's estate is of such size that he/she could use it for living expenses.  In this case, the Board finds that it is reasonable that the Veteran's liquid assets should have been consumed for his maintenance and that, therefore, even if an application could be accepted as being completed he would not have been entitled to pension benefits.

In sum, the appellant has not established standing to receive any accrued benefits due the Veteran at the time of his death either as a "child" of the decedent, as she does not meet the age requirements, or as reimbursement for expenses related to the Veteran's last illness, funeral, or burial as the Veteran did not have financial need for nonservice-connected pension benefits due to his available liquid assets.  For these reasons, the Board finds that the appeal must be denied.


ORDER

Entitlement to non-service connected pension benefits for accrued benefits purposes is denied.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


